DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         Receipt of Applicant’s Amendment filed on 08/04/2022 is acknowledged.  The amendment includes the amending of claims 3, 10, and 17 and the amending of the specification.
Claim Rejections - 35 USC § 112
3.	The rejections raised in the Office Action mailed on 06/07/2022 are overcome by applicant’s amendment received on 08/04/2022. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1, 8, and 15 are anticipatorily rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 12, and 20 of U.S. Patent 11,086,547 (herein referred to as “Bruckner”). 
7.	Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 1 of the instant application substantially recites the limitations of claim 12 of Bruckner.  Both claims recite substantially similar limitations regarding the selective archiving of content.
Application Claim 1
U.S. Patent 11,086,547
1. A system for archiving content, the system comprising: 
A)  an archive center server having a processor and a non-transitory computer-readable medium storing instructions translatable by the processor; 
B)  a storage location coupled to the archive center server and configured to store content received from the archive center server; 
C)  a user interface coupled to the archive center server, the user interface configured to receive input indicative of whether a records management policy is applicable to the content; 
D)  the instructions stored on the non-transitory computer-readable medium translatable by the processor to: determine whether the records management policy is applicable to the content; 
E)  responsive to the records management policy not being applicable to the content, retaining, by the archive center server, retention control of the content; and 
F)  responsive to the records management policy being applicable to the content, relinquishing control of the content from the archive center server to the content server by uploading to the content server the metadata associated with the content and a link to a storage location of the content.




8.  A system for archiving content, comprising: 
A)  an archive center server having a processor and a non-transitory computer-readable medium storing instructions translatable by the processor to perform: receiving content from an enterprise application running on a computing device communicatively connected to the archive center server (Corresponds to Limitation A); 
B)  examining the content and obtaining metadata associated with the content; 
C)  determining, based at least in part on the metadata associated with the content, whether to retain retention control of the content or to relinquish retention control of the content to a content server; 
D)  the determining including determining whether the metadata associated with the content indicates that a records management policy is applicable to the content (Corresponds to Limitation D); 
E)  responsive to the records management policy not being applicable to the content as determined by the archive center server, retaining retention control of the content (Corresponds to Limitation E); 
F)  responsive to the records management policy being applicable to the content as determined by the archive center server, uploading, to the content server, the metadata associated with the content and a link to a storage location of the content such that control of the content is relinquished by the archive center server to the content server (Corresponds to Limitation F); and 
G)  storing the content at the storage location maintained by the archive center server, the storing performed by the archive center server regardless of whether or not retention control of the content is relinquished to the content server, wherein the archive center server manages retention of the content stored at the storage location only if retention control of the content is not relinquished to the content server (Corresponds to Limitation B).

12.  The system of claim 8, 
A)  wherein the archive center server is operable to perform: responsive to a user interacting with the archive center server via a graphical user interface of the archive center server, determining whether a retention zone in the archive center server is under control of a records management functionality of the content server (Corresponds to Limitation C).

However, the cited patent of Bruckner also selectively archives content.
Claim 8 is anticipatorily rejected for being substantially similar to claim 5 of Bruckner as explained in the rejection of claim 1 above.
Claim 15 is anticipatorily rejected for being substantially similar to claim 20 of Bruckner as explained in the rejection of claim 1 above.
Allowable Subject Matter
8.	Claims 1, 8, and 15 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.
Specifically, although the prior art (See the 22-page OpenText document (which is from the applicants)) clearly teaches searching the archiving of data (including relinquishing control), and the 2010 NPL article from OpenText states that a link replaces archived content, the detailed claim limitations directed towards the specific relinquishing of control from an archive center server to a content server after determining that a records management policy is applicable to content via the  uploading of metadata and a link to the storage location of such content is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2011/0035356 issued to Vukojevic on 10 February 2011.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to archive documents).
U.S. PGPUB 2012/0030180 issued to Klevenz et al. on 02 February 2012.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to archive documents).
Article entitled “Creating Value-Based Archiving Solutions with IBM Content Collector”, by Zhu et al., dated January 2013.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to archive documents).
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

August 10, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168